COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

RICKY DALE HEFFEL,                              §                   No. 08-15-00026-CR

                           Appellant,           §                     Appeal from the

v.                                              §               County Criminal Court No. 4

THE STATE OF TEXAS,                             §                 of Denton County, Texas

                            Appellee.           §                 (TC#CR-2011-08522-D)

                                                §

                                         ORDER
       Appellant, Ricky Heffel, was convicted of driving while intoxicated in Denton County.

He attempted to appeal his conviction to the Second Court of Appeals, which docketed the

appeal under Cause No. 02-12-00412-CR.          The Second Court of Appeals later dismissed

Heffel’s appeal, determining that his notice of appeal was not timely filed. Heffel’s application

for a writ of habeas corpus seeking an out-of-time appeal was granted, and Heffel filed his notice

of appeal with the Second Court of Appeals. The second appeal was docketed under Cause No.

02-14-00480-CR. The Supreme Court of Texas, by docket equalization order, then transferred

Heffel’s appeal in Cause No. 02-14-00480-CR to this Court, and we filed it under Cause No. 08-

15-00026-CR.

       On further review of this case, this Court has determined that it is necessary to have the

record in Cause No. 08-15-00026-CR supplemented with copies of the reporter’s record volumes
originally filed in Cause No. 02-12-00412-CR because these volumes contain the transcription of

Heffel’s DWI trial. Briefs for both Heffel and the State indicate that the parties already possess

copies of these records.    On our request, the Second Court of Appeals furnished us with

electronic copies of those reporter’s record volumes as well as the clerk’s record filed in Cause

No. 02-12-00412-CR. Therefore, on the Court’s own motion to supplement the record, we

accept the electronic copies of the reporter’s record and clerk’s record and order that they be

filed as the supplemental reporter’s record and supplemental clerk’s record, respectively, in

Cause No. 08-15-00026-CR.

       IT IS SO ORDERED THIS 16TH DAY OF NOVEMBER, 2017.



                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating




                                                2